IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00146-CV

HENRY ANDREW HANSEN, II, M.D.
AND CENTRAL TEXAS VEIN CENTER, P.A.,
                                                           Appellants
v.

MARCEL E. LECHIN, M.D.
AND MARIO A. LAMMOGLIA, M.D.,
                                                           Appellees



                          From the 85th District Court
                              Brazos County, Texas
                       Trial Court No. 10-002885-CVA-85


                          MEMORANDUM OPINION


      Appellants, Henry Andrew Hansen, II M.D. and Central Texas Vein Center, P.A.

and Appellees, Marcel E. Lechin, M.D., and Mario Lammoglia, M.D. filed a joint motion

to dismiss the appeal. See TEX. R. APP. P. 42.1(a).   The motion states that the parties

have settled their dispute. Dismissal of this appeal would not prevent a party from
seeking relief to which it would otherwise be entitled. The motion is granted, and the

appeal is dismissed.




                                       AL SCOGGINS
                                       Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed November 7, 2013
[CV06]




Hansen v. Lechin                                                                Page 2